Citation Nr: 0934943	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-28 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the reduction in compensation for service-connected 
bilateral hearing loss from a 30 percent rating to a 10 
percent rating, effective April 1, 2007, was proper.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, T.B., and L.B.


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1963 to March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Nashville, Tennessee.  

In July 2009, the Veteran appeared at the RO and testified at 
a hearing before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing is of record.  Additional 
evidence and a written waiver of initial RO review were 
received during the Board hearing.  


FINDINGS OF FACT

1.  A February 2005 rating decision granted service 
connection and a 30 percent disability rating for the 
Veteran's service-connected bilateral hearing loss, effective 
November 5, 2002.

2.  A January 2007 rating decision reduced the evaluation for 
the Veteran's service-connected bilateral hearing loss to 10 
percent, effective April 1, 2007, based on VA audiogram 
results obtained in June 2006.  

3.  The medical evidence of both VA and private audiograms 
does not demonstrate a sustained improvement in the Veteran's 
service-connected bilateral hearing loss.




CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's 
service-connected bilateral hearing loss below 30 percent was 
not proper, and the 30 percent disability rating is restored 
from April 1, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As the Board's decision herein to restore the 30 percent 
rating for the service-connected bilateral hearing loss, 
effective April 1, 2007, is a full grant of the benefits 
sought on appeal, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, and the implementing 
regulations.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Laws and Regulations

A rating reduction must be based upon review of the entire 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability, and whether the examination reports 
reflecting such change are based upon thorough examinations.  
Thus, in any rating reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  Id.; 38 C.F.R. 
§ 3.344(a).   

Prior to reducing a Veteran's disability rating, VA is 
required to comply with pertinent VA regulations applicable 
to all rating-reduction cases, regardless of the rating level 
or the length of time that the rating has been in effect.  
Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons thereof.  The beneficiary must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e).  In the advance written 
notice, the beneficiary will be informed of his right for a 
pre-determination hearing, and if a timely request for such a 
hearing is received (i.e., within 30 days), benefit payments 
shall be continued at the previously established level 
pending a final determination.  38 C.F.R. § 3.105(i)(1).  The 
Board observes that the RO complied with the procedures set 
forth in 38 C.F.R. § 3.105(e) and notified the Veteran of the 
proposed rating reduction, as well as his rights in 
challenging this proposed reduction, in an October 2006 
rating decision.  The reduction to a 10 percent rating was 
then assigned in a January 2007 rating decision, effective 
April 1, 2007.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, as set forth in 38 C.F.R. 
§ 3.344.  Rating agencies will handle cases affected by 
change of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and VA regulations governing 
disability compensation and pension.  However, these 
considerations apply to ratings that have continued for long 
periods at the same level (five years or more), and not to 
disabilities that have not become stabilized and are likely 
to improve.  In this case, the 30 percent disability rating 
was effective November 5, 2002, less than five years before 
the reduction took effect.  Thus, various provisions of 38 
C.F.R. § 3.344, pertaining to stabilization of disability 
ratings, do not apply; therefore, reexamination disclosing 
improvement will warrant a rating reduction.  38 C.F.R. § 
3.344(c).  Nevertheless, the Court noted in Brown v. Brown 
that there are several general VA regulations that apply to 
all rating reductions regardless of whether the rating has 
been in effect for five years or more.  5 Vet. App. 413, 420-
21 (1993).

Specifically, the provision of 38 C.F.R. § 4.1 requires that 
each disability be viewed in relation to its history.  
Furthermore, the provision of 38 C.F.R. § 4.13 provides that 
the rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in use of descriptive terms.  Additionally, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Id.; see also 38 
C.F.R. §§ 4.2, 4.10.  

Ratings on account of diseases subject to temporary or 
episodic improvement, will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  38 C.F.R. § 3.344(a).  

A claim as to whether a rating reduction was proper must be 
resolved in the Veteran's favor unless the Board concludes 
that a fair preponderance of evidence weighs against the 
claim.  Brown at 421.

The Veteran's service-connected bilateral hearing loss has 
been rated by the RO under the provisions of 38 C.F.R. § 
4.85, Diagnostic Code 6100.  Evaluations for bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold levels as measured by 
puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000, and 4,000 cycles per second.  To evaluate the degree 
of disability from the Veteran's hearing loss, the rating 
schedule establishes 11 auditory acuity levels, designated 
from level I for slightly impaired hearing acuity through 
level XI for profound deafness.  Further, disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  38 C.F.R. § 4.85, Tables VI, VIA, VIII; Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).
 
The rating criteria at 38 C.F.R. § 4.86 addresses exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in that section are when the puretone threshold at 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  When an exceptional 
pattern of hearing loss has been shown, determination of the 
level of hearing acuity in that ear will be made using either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86, Tables VIA.  As the following 
evidence reflects, the Veteran has suffered from an 
exceptional pattern of hearing loss.

Factual Background and Analysis

Historically, service connection for bilateral hearing loss 
was granted in a February 2005 rating decision, and a 30 
percent disability evaluation was assigned, effective 
November 5, 2002.  In January 2006, VA received the Veteran's 
claim for total disability rating based on individual 
unemployability due to service-connected disability, and in 
developing such claim, the Veteran's bilateral hearing loss 
was reevaluated.  Based on the findings of a June 2006 VA 
examination, the RO proposed to reduce the Veteran's hearing 
loss disability rating to a 10 percent disability evaluation.  
The RO proposed the reduction in an October 2006 rating 
decision.  In December 2006, the Veteran responded to the 
proposed reduction and submitted a copy of a private 
audiogram, conducted in November 2006.  Finding that the 
private audiogram results were consistent with the VA 
examination results of June 2006, the RO determined that 
improvement had been shown and the reduction was warranted.  
Thus, in a January 2007 rating decision, the RO implemented 
the reduction, and the Veteran's hearing loss was evaluated 
as 10 percent disabling, effective April 1, 2007.  However, 
the Veteran appealed the reduction and submitted an 
additional private audiogram dated in January 2008, as well 
as an audiogram completed in June 2009 during a VA clinic 
visit.  All of these audiograms are discussed further below, 
and careful consideration of such evidence shows that 
sustained improvement in the hearing loss disability has not 
occurred.  

In September 2004, the Veteran underwent a VA audiological 
assessment which showed puretone thresholds, in decibels, as 
follows:


Hertz  1000	2000	3000	4000	Average
Right	55	60	70	85	68
Left	65	75	85	90	79

The Veteran's word recognition scores using the Maryland CNC 
Test were 92 percent for the right ear and 80 percent for the 
left ear.

Both of the Veteran's ears met the criteria for exceptional 
hearing loss as defined by 38 C.F.R. § 4.86.  Using Table 
VIA, these audiometric test results showed the Veteran had 
Level V hearing acuity in his right ear, and Level VII 
hearing acuity in his left ear.  Applying the percentage 
evaluations for hearing impairment found in Table VII of 38 
C.F.R. § 4.85 results in a 30 percent disability evaluation.

In June 2006, the Veteran underwent a VA audiological 
assessment, which showed puretone thresholds, in decibels, as 
follows:

Hertz  1000	2000	3000	4000	Average
Right	50	60	70	85	66
Left	65	80	90	90	81

The Veteran's word recognition scores using the Maryland CNC 
Test were 96 percent for the right ear and 80 percent for the 
left ear.

During this examination, only the Veteran's left ear met the 
criteria for exceptional hearing loss as defined by 38 C.F.R. 
§ 4.86.  These audiometric test results showed that the 
Veteran had Level II hearing acuity in his right ear using 
Table VI, and Level VII hearing acuity in his left ear using 
Table VIA.  Applying the percentage evaluations for hearing 
impairment found in Table VII of 38 C.F.R. § 4.85 results in 
a 10 percent disability evaluation.

In November 2006, a private audiological examination was 
administered in connection with this appeal.  There is no 
indication that this assessment included word recognition 
scores using the Maryland CNC Test (it was noted, however, 
that speech discrimination scores were "only fair at 
best").  The private audiological assessment appears to show 
puretone thresholds, in decibels, as follows:

Hertz  1000	2000	3000	4000	Average
Right	50	60	70	85	66
Left	65	80	95	90	83

The audiologist noted that these findings were consistent 
with the results obtained at the VA in June 2006.  

In January 2008, another private audiological examination was 
administered in connection with this appeal.  There is no 
indication that this assessment included word recognition 
scores using the Maryland CNC Test.  The private audiological 
assessment appears to show puretone thresholds, in decibels, 
as follows (the Board notes that these thresholds were only 
documented in graph form):

Hertz  1000	2000	3000	4000	Average
Right	55	70	80	90	74
Left	80	90	100	100	93

Clearly, these results do not show improvement in bilateral 
hearing loss.  Rather, they reflect findings that show the 
Veteran's hearing loss is actually worse than originally 
evaluated in September 2004, and slightly more severe than 
shown on the most recent VA audiogram in June 2009, discussed 
below.  

In June 2009, the Veteran underwent a VA audiological 
assessment.  The assessment appears to show puretone 
thresholds, in decibels, as follows (the Board notes that 
these thresholds were only documented in graph form):

Hertz  1000	2000	3000	4000	Average
Right	60	60	65	85	68
Left	70	75	95	100	85

The Veteran's word recognition scores using the Maryland CNC 
Test were 80 percent for the right ear and 70 percent for the 
left ear.

Both of the Veteran's ears met the criteria for exceptional 
hearing loss as defined by 38 C.F.R. § 4.86.  Using Table 
VIA, these audiometric test results showed the Veteran had 
Level V hearing acuity in his right ear, and Level VIII 
hearing acuity in his left ear.  Applying the percentage 
evaluations for hearing impairment found in Table VII of 38 
C.F.R. § 4.85 results in a 30 percent disability evaluation.

During the July 2009 Board hearing, the Veteran disagreed 
with the findings of the June 2006 VA audiological 
examination and contended that his bilateral hearing loss had 
increased in severity.  Additionally, the Veteran's family 
testified about the severity of the Veteran's hearing loss 
and the impact his disability has had on activities of daily 
living.

As discussed by the Board above, the Court in Brown, 5 Vet. 
App. at 421, made it clear that a reduction in the Veteran's 
disability rating must be supported by a preponderance of the 
evidence.  The Board notes that reduction of a disability 
rating must be based on an entirety of the record, and the 
record must reflect an actual change in severity.  The Board 
is required to ascertain whether the examination reports 
reflecting such change are based upon thorough examination, 
and whether any improvement actually reflects improvement in 
the Veteran's ability to function under the ordinary 
conditions of life and work.  Id. at 420-21.

The Board acknowledges the statements made by the Veteran and 
his family, regarding the impact that the Veteran's hearing 
loss has had on activities of daily living.  The Board notes 
that 38 C.F.R. § 4.86(a) appears to be designed to remedy 
such a problem.  This provision compensates for a pattern of 
hearing impairment that is an extreme handicap in the 
presence of any environmental noise and appears to 
acknowledge that a speech discrimination test conducted in a 
quiet room with amplification of sound does not always 
reflect the extent of impairment experienced in the ordinary 
environment.  See 64 Fed. Reg. 25203 (May 11, 1999).  Two of 
the Veteran's VA audiometric test results met the criteria 
set forth in 38 C.F.R. 
§ 4.86(a), and it appears that on at least one occasion 
private test results also met such criteria (albeit without 
consideration of word recognition scores that were not 
provided).  

The RO reduced the Veteran's disability rating on the basis 
of the June 2006 VA audiological assessment, which showed 
slight improvement in the Veteran's right ear while his left 
ear slightly worsened.  The June 2006 examination results 
warranted a 10 percent rating in part because the Veteran's 
right ear no longer met the criteria for exceptional hearing 
loss, since his puretone threshold at 1000 Hertz was 50.  
Similar results were evidently obtained on the private 
audiogram in November 2006.  However, the test results from 
the June 2009 VA audiology assessment showed that both of the 
Veteran's ears again met the criteria for exceptional hearing 
loss, and warranted a 30 percent disability rating.  The 
private audiogram of January 2008 likewise reflected hearing 
loss that was as severe as that in June 2009.  (The Board 
notes that the RO did not have the opportunity to consider 
the June 2009 audiology assessment, as it was submitted 
during the July 2009 Board hearing.)

The Boards notes that the November 2006 and January 2008 
private audiological evaluations did not meet the VA 
audiological examination standards set by 38 C.F.R. § 4.85, 
particularly as word recognition scores using the Maryland 
CNC Test were not indicated.  Nevertheless, the Board still 
finds the puretone thresholds, as indicated on the supplied 
graphs, to be probative of the issue of whether there was 
actual improvement in the hearing loss disability.  

The Board views the evidence in the light most favorable to 
the Veteran and concludes that the evidence of record does 
not demonstrate that the Veteran's hearing loss disability 
has shown sustained improvement.  The evidence shows that his 
test results have varied, with the June 2006 VA test results 
and November 2006 private audiogram results warranting a 10 
percent disability rating, and the September 2004 and June 
2009 VA test results and January 2008 private audiogram 
results warranting a 30 disability rating.  However, the 
preponderance of the evidence does not weigh against the 
Veteran's claim to have his benefits restored.

In sum, the Board finds that, from the time that the RO 
reduced his rating, there is not clear evidence demonstrating 
sustained improvement in the Veteran's bilateral hearing loss 
disability.  Accordingly, the reduction from 30 percent to 10 
percent for the bilateral hearing loss was not proper, and 
the 30 percent disability evaluation is to be restored, 
effective April 1, 2007.


ORDER

As the reduction of the disability rating for the Veteran's 
service-connected bilateral hearing loss from 30 percent to 
10 percent was improper, the 30 percent disability rating is 
restored, effective April 1, 2007, and the appeal is granted. 



____________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


